   Case 3:19-cv-00595-DJH Document 1 Filed 08/22/19 Page 1 of 16 PageID #: 1




                            UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION
                                   Electronically Filed


CHURCHILL DOWNS RACETRACK,
LLC,
                                                      Civil Action No: __________________
                       Plaintiff,

                v.                                    COMPLAINT TO VACATE
                                                      ARBITRATION AWARD
LABORERS INTERNATIONAL UNION
OF NORTH AMERICA,
LOCAL UNION NO. 576,

                       Defendant.

______________________________________________________________________________




                                    PRELIMINARY STATEMENT

       1.      Pursuant to Title 29 of the United States Code, §185(c), Section 301 of the Labor



an arbitration award rendered in connection with a collective bargaining agreement between

Plaintiff and Defendant.

                                         JURISDICTION

       2.      This Court has jurisdiction over this action pursuant to 29 U.S.C. §185(c). This

Complaint is timely filed within the applicable statute of limitations period.

                                              VENUE

       3.      This action properly lies in the Western District of Kentucky pursuant to 28 U.S.C.

§1391(b) because the claim arose in this judicial district.

                                                  1
    Case 3:19-cv-00595-DJH Document 1 Filed 08/22/19 Page 2 of 16 PageID #: 2




                                             PARTIES

         4.    Plaintiff is a limited liability corporation organized under and existing by virtue of

the laws of the Commonwealth of Kentucky.

         5.    Plaintiff maintains its principal office at 700 Central Avenue, Louisville, Kentucky

40208.

         6.    Plaintiff owns and operates Churchill Downs Race                     , a thoroughbred

horseracing facility and backside stable area located at 700 Central Avenue in Louisville,

Kentucky. CDRT is famous for establishing and hosting the Kentucky Derby since 1875.

         7.    Plaintiff owns a second location in Louisville located at 4520 Poplar Level Road.

         8.    The Poplar Level Road location contains Derby City Gaming, an 85,000 square

foot facility offering pari-mutuel wagering on an historical racing machine ( HRM ) platform, as

well as a training track and stable area that support CDRT.

         9.    Derby City Gaming, LLC, which owns and operates the Derby City Gaming

facility, is a wholly owned subsidiary of Plaintiff.

         10.   Defendant Laborers International Union of North America, Local Union No. 576

(                                  , is an unincorporated association doing business in the

Commonwealth of Kentucky as a labor union representing employees in an industry affecting



§152 and Section 301 of the LMRA, 29 U.S.C. §185. The Union has been recognized as the

exclusive collectiv




                                                  2
   Case 3:19-cv-00595-DJH Document 1 Filed 08/22/19 Page 3 of 16 PageID #: 3




                                 FACTUAL ALLEGATIONS

       11.     Plaintiff and Defendant are parties to a collective bargaining agreement (the

 CBA    which is in effect from February 15, 2018 to February 14, 2023. Relevant excerpts from

the CBA, cited to in the Complaint, are attached hereto as Exhibit A.

       12.     The CBA contains a Management Rights clause which reserves to Plaintiff the

right to decide what work would be performed by bargaining unit employees and what work

would not be performed by bargaining unit employees at its operations.

       13.     Article II of the CBA provides:

                                           ARTICLE II
                                       MANAGEMENT RIGHTS

                       Except as otherwise limited by the provisions of this
               Agreement, the Company shall have the following rights:
               1.      The Company shall have the full and exclusive direction, control
               and Management of the racetrack in its operation in order that a maximum
               of efficiency may be maintained both in connection with the work of the
               Employees as well as in connection with the facilities, machinery and
               devices to be used.

               2.      The Company shall have the right to determine, regulate and
               modify the starting time and the number of Employees that may be
               assigned or allocated to a job, operation or department. The Company shall
               notify the Union within 24 hours of any changes.

               3.     The Company shall exercise the regular and customary functions of
               management, including the right to establish, enforce, change, abolish, or
               modify existing rules and policies, applicable to employees covered by this
               Agreement and to establish, enforce, change, abolish or modify operational
               procedures as it deems necessary and to discipline employees for just

               with the tenets of this contract, those policies and procedures will govern.
               The Company shall have the right to establish and enforce reasonable
               quality and service standards for its employees, business and services and


                                                 3
   Case 3:19-cv-00595-DJH Document 1 Filed 08/22/19 Page 4 of 16 PageID #: 4




             to evaluate employees based on such quality and service standards. The
             Union will have the right to grieve the reasonableness of such standards.

             4.     The Company shall have the right to determine whether and to

             shall be performed by employees covered by this Agreement.

             5.       The failure by the Company to exercise its full rights of
             management in one situation will not preclude the Company from
             exercising its rights in future instances. The enumeration of management
             prerogatives herein is not intended to be inclusive, nor is it the intent of this
             article to interfere with employee rights granted under this Agreement.

(emphasis added)

      14.    The CBA contains an Article setting forth those classifications and categories of

employees employed by Plaintiff who are covered under the CBA.

      15.    Article I of the CBA provides:

                                          ARTICLE I
                                        RECOGNITION

                     Section 1. The Employer hereby recognizes the Union as
             the sole collective bargaining agent with respect to wages, hours,
             rates of pay, and other conditions of employment for all full-time,
             hourly, maintenance department and housekeeping department
             Employees employed at 700 Central Avenue, and 4520 Poplar

             all Employees of the Employer engaged in general maintenance of
             the track and its facilities, and including truck drivers, mechanics,
             tractor operators, landscape Employees, general laborers and
             maintenance personnel, janitorial services; and excluding office
             clerical Employees, restroom attendants, guards and/or watchmen,
             professional Employees and supervisors as defined in Section 2 (11)
             of the National Labor Relations Act, and casual labor as defined in
             Section 3.

(emphasis added)




                                                4
   Case 3:19-cv-00595-DJH Document 1 Filed 08/22/19 Page 5 of 16 PageID #: 5




       16.     The CBA contains an Article providing that the classifications and categories of

employees employed by Plaintiff who are covered by the CBA will not be altered by the

introduction of expanded gaming at either of the locations referenced in Article I.

       17.     Article XXI of the CBA provides:

                                           ARTICLE XXI
                                       EXPANDED WAGERING

               If the Company introduces at Churchill Downs Racetrack or Trackside any
               form of wagering in addition to pari-mutuel wagering, the Company agrees

               represent Housekeeping and Maintenance personnel consistent with their
               rights under this Agreement.

       18.     Approximately 70 bargaining unit employees, who perform housekeeping and

maintenance work, are currently covered under the CBA. Those bargaining unit employees are

all assigned to CDRT.

       19.     There are seasonal fluctuations in Plaintiff business due to the fact that CDRT

has three live racing meets spread out over the Spring, Summer, and Fall.

       20.     To account for an increased need for maintenance and housekeeping work during

those live racing meets, Plaintiff historically has supplemented its bargaining unit employees by

outsourcing maintenance and housekeeping work performed at CDRT.

       21.     In 2013, the parties engaged in contract negotiations which resulted in the

ratification of a collective bargaining agreement between the parties.

       22.     During the 2013 contract negotiations, Plaintiff proposed modifications to Article

II, Management Rights.




                                                 5
   Case 3:19-cv-00595-DJH Document 1 Filed 08/22/19 Page 6 of 16 PageID #: 6




       23.     Plaintiff made clear to the Union during those negotiations that the proposed

changes to Article II were specifically intended to allow Plaintiff greater flexibility in outsourcing

or subcontracting maintenance and housekeeping work.

       24.     The most substantive change to Article II, Management Rights was the inclusion

of the language contained in Section 4 of that article:

               The Company shall have the right to determine whether and to what

               shall be performed by employees covered by this Agreement.

       25.     That language expanded the right of Plaintiff to decide what work would be

performed by bargaining unit employees (i.e., full-time employees of Plaintiff) and what work

would be performed by individuals other than bargaining unit employees (e.g., part-time

employees of Plaintiff, subcontractor employees) at the locations covered under the collective

bargaining agreement.

       26.     Plaintiff negotiated for and obtained those broad management rights during the

2013 contract negotiations.

       27.     The proposed language of Article II, Section 4 was accepted by the Union, ratified

by the Union membership, and ultimately memorialized in the 2013 collective bargaining

agreement.

       28.     In 2018, the parties again engaged in contract negotiations.            Those contract

negotiations resulted in the ratification of the CBA.

       29.     The Union did not offer any proposals concerning Article II, Management Rights,

in general, or Section 4 of Article II, in particular, during the 2018 contract negotiations.




                                                   6
    Case 3:19-cv-00595-DJH Document 1 Filed 08/22/19 Page 7 of 16 PageID #: 7




        30.     There were no discussions or proposals during the 2018 contract negotiations

concerning bargaining unit employees performing work at Derby City Gaming.                      No

representations were made by Plaintiff concerning the potential for bargaining unit employees to

transfer to Derby City Gaming.

        31.     Derby City Gaming opened for business in 2018, approximately nine months after

the CBA was ratified.

        32.     Derby City Gaming offers pari-mutuel wagering on an HRM platform. That

wagering is classified as pari-mutuel wagering in that customers are betting in competition with

other Derby City Gaming customers on the outcome of the same HRM races. The wagering, in

its simplest terms, permits players to bet on replays of past horse races without being able to

identify the race.

        33.     Plaintiff is only permitted by law to offer pari-mutuel wagering. No other type of

gambling or wagering is available at Derby City Gaming.

        34.     There are no bargaining unit employees performing work at Derby City Gaming.

        35.     All maintenance and housekeeping services at Derby City Gaming are performed

by subcontractor employees. The current subcontractor providing those services is C&W Facility

Services.

        36.     Section 4 of Article II, Management Rights of the CBA provides Plaintiff with the

right to outsource maintenance and bargaining unit work as may be needed to appropriately

manage Plaintiff operations and resources.

        37.     Plaintiff negotiated for and obtained those broad management rights during the

2013 contract negotiations.



                                                 7
   Case 3:19-cv-00595-DJH Document 1 Filed 08/22/19 Page 8 of 16 PageID #: 8




       38.     Plaintiff then exercised those rights when it determined that the unique operational

needs at Derby City Gaming were best served by outsourcing all maintenance and housekeeping

work to subcontractors.

       39.     Plaintiff utilizes subcontractor employees to perform the same housekeeping and

maintenance work at Derby City Gaming as it has had such subcontractor employees perform at

CDRT in the past.

       40.     The Union filed a grievance on September 19, 2018.

       41.     In the grievance, the Union claimed that Plaintiff breached the CBA by

subcontracting the performance of maintenance and housekeeping work at Derby City Gaming.

       42.     Plaintiff denied the grievance, and it was processed without resolution to

arbitration before Arbitrator Mark C. Travis who conducted a hearing at which both parties were

represented on March 15, 2019.

       43.

copy of the Award is attached hereto as Exhibit B.

       44.     Arbitrator Travis set forth the following standard, unsupported by either arbitral

precedent or the provisions of the CBA, for determining whether Plaintiff was entitled to

subcontract maintenance and housekeeping work at Derby City Gaming

restriction, subcontracting is generally allowed, so long as it is done in good faith and based on a

reasonable business decision, and does not subvert the labor agreement and/or seriously weaken



       45.     The Arbitrator held that Article II, Management Rights of the CBA was limited by

Article I, Recognition. (Award, p. 10.)



                                                 8
   Case 3:19-cv-00595-DJH Document 1 Filed 08/22/19 Page 9 of 16 PageID #: 9




       46.     Arbitrator Travis relied on the language of Article XXI, Expanded Wagering of the




       47.



       48.

performed in the past, the action taken by the Company in this situation is clearly beyond what

                            (Award, p. 11.)

       49.     The Arbitrator then argued that the actions of Plaintiff should be restricted by its

                                                     (Award, p. 11.)

       50.     Arbitrator Travis determined, without reference to either arbitral precedent or the

provisions of the CBA,

of work performed by the bargaining unit, the decision is gener

(Award, p. 12.)

       51.     The Arbitrator further held that the decision to subcontract all maintenance and

                                                       prejudice the status and integrity of the

bargaining unit.             12.)

       52.                                             he Company violated Article I of the CBA

by subcontracting all housekeeping and maintenance functions at its wholly owned subsidiary,

Derby City Gaming, LLC, to C &W Facility Services




                                                9
  Case 3:19-cv-00595-DJH Document 1 Filed 08/22/19 Page 10 of 16 PageID #: 10




        53.     The Arbitrator further ordered that Plaintiff



members who were not offered the opportunity to perform work assigned to employees of C&W

                                                                                    (Award, p. 13.)

                             COUNT I
 THE OPINION AND AWARD OF THE ARBITRATOR DID NOT DRAW IT ESSENCE
           FROM THE COLLECTIVE BARGAINING AGREEMENT.

        54.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 1 -

53 as if fully written herein.

        55.     The Arbitrator held in the Award that subcontracting of maintenance and

                                                                    and integrity of the bargaining

              holding, the Arbitrator substituted his personal opinion for the language of the CBA,



whether and to what extent the Compa



draw its essence from the CBA.

        56.     The Arbitrator held in the Award that subcontracting of maintenance and

housekeeping bargaining unit work



In so holding, the Arbitrator substituted his personal opinion for the language of the CBA, and

                                          [t]he failure by the Company to exercise its full rights of

management in one situation will not preclude the Company from exercising its rights in future

instances.



                                                  10
  Case 3:19-cv-00595-DJH Document 1 Filed 08/22/19 Page 11 of 16 PageID #: 11




        57.     By holding both that Plaintiff had a right to subcontract maintenance and

housekeeping work but was limited in determining the extent of such subcontracting, the Award

of Arbitrator Travis did not draw its essence from the CBA.

        58.     By holding that Article II, Section 4, did not control the right of Plaintiff to

subcontract maintenance and housekeeping work, the Award of Arbitrator Travis did not draw its

essence from the CBA.

        59.     By holding that the right of Plaintiff to subcontract maintenance and housekeeping

work was limited by Article I, Recognition, and Article XXI, Expanded Wagering, of the CBA,

the Award of Arbitrator Travis did not draw its essence from the CBA.

        60.     By holding that Plaintiff violated Article I of the CBA by subcontracting all

housekeeping and maintenance functions at Derby City Gaming, ordering Plaintiff to assign

housekeeping and maintenance work at Derby City Gaming to bargaining unit employees, and

ordering that unspecified, unidentifiable, and unknown bargaining unit employees not offered the

opportunity to perform work at Derby City Gaming receive lost wages and benefits, the Award of

Arbitrator Travis did not draw its essence from the CBA.

        61.     The Award of Arbitrator Travis should be vacated.

                              COUNT II
    THE OPINION AND AWARD OF THE ARBITRATOR CONFLICTS WITH THE
      EXPRESS TERMS OF THE COLLECTIVE BARGAINING AGREEMENT
                  AND IS WITHOUT RATIONAL SUPPORT.

        62.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 1 -

61 as if fully written herein.

        63.     The Arbitrator held in the Award that subcontracting of maintenance and

housekeeping bargaining unit work


                                                  11
  Case 3:19-cv-00595-DJH Document 1 Filed 08/22/19 Page 12 of 16 PageID #: 12




             holding, the Arbitrator substituted his personal opinion for the language of the CBA,

and ignored the language of the CBA                             shall have the right to determine

whether and to what extent the C                                         ed in its business shall be

                                                        The Award of Arbitrator Travis conflicts

with the express terms of the CBA and is without rational support.

       64.     The Arbitrator held in the Award that subcontracting of maintenance and

housekeeping bargaining unit work

action taken by the Company in this situatio

In so holding, the Arbitrator substituted his personal opinion for the language of the CBA, and

                                        [t]he failure by the Company to exercise its full rights of

management in one situation will not preclude the Company from exercising its rights in future

instances.   The Award of Arbitrator Travis conflicts with the express terms of the CBA and is

without rational support.

       65.     By holding that Article II, Section 4, did not control the right of Plaintiff to

subcontract maintenance and housekeeping work, the Award of Arbitrator Travis conflicts with

the express terms of the CBA and is without rational support.

       66.     By holding that the right of Plaintiff to subcontract maintenance and housekeeping

work was limited by Article I, Recognition, and Article XXI, Expanded Wagering, of the CBA,

the Award of Arbitrator Travis conflicts with the express terms of the CBA and is without rational

support.

       67.     By holding that Plaintiff violated Article I of the CBA by subcontracting all

housekeeping and maintenance functions at Derby City Gaming, ordering Plaintiff to assign



                                               12
  Case 3:19-cv-00595-DJH Document 1 Filed 08/22/19 Page 13 of 16 PageID #: 13




housekeeping and maintenance work at Derby City Gaming to bargaining unit employees, and

ordering that unspecified, unidentifiable, and unknown bargaining unit employees not offered the

opportunity to perform work at Derby City Gaming receive lost wages and benefits, the Award of

Arbitrator Travis conflicts with the express terms of the CBA and is without rational support.

        68.     The Award of Arbitrator Travis should be vacated.

                               COUNT III
          THE OPINION AND AWARD OF THE ARBITRATOR IMPOSED AN
         ADDITIONAL REQUIREMENT NOT EXPRESSLY PROVIDED FOR IN
                 THE COLLECTIVE BARGAINING AGREEMENT.

        69.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 1 -

68 as if fully written herein.

        70.     The Arbitrator held in the Award that subcontracting of maintenance and

housekeeping bargaining unit work

              holding, the Arbitrator substituted his personal opinion for the language of the CBA,

and ignored the language of the CBA

whether and to what extent the C                                           ed in its business shall be

                                                           The Award of Arbitrator Travis imposed

additional requirements on Plaintiff not provided for in the CBA or required by arbitral authority.

        71.     The Arbitrator held in the Award that subcontracting of maintenance and

housekeeping bargaining unit work was restricted by the past practice of Churchi



In so holding, the Arbitrator substituted his personal opinion for the language of the CBA, and

                                          [t]he failure by the Company to exercise its full rights of

management in one situation will not preclude the Company from exercising its rights in future


                                                  13
  Case 3:19-cv-00595-DJH Document 1 Filed 08/22/19 Page 14 of 16 PageID #: 14




instances.    The Award of Arbitrator Travis imposed additional requirements on Plaintiff not

provided for in the CBA or required by arbitral authority.

        72.     By holding that the right of Plaintiff to subcontract maintenance and housekeeping

                                                                                      , the Award of

Arbitrator Travis imposed additional requirements on Plaintiff not provided for in the CBA or

required by arbitral authority.

        73.     By holding that Plaintiff violated Article I of the CBA by subcontracting all

housekeeping and maintenance functions at Derby City Gaming, ordering Plaintiff to assign

housekeeping and maintenance work at Derby City Gaming to bargaining unit employees, and

ordering that unspecified, unidentifiable, and unknown bargaining unit employees not offered the

opportunity to perform work at Derby City Gaming receive lost wages and benefits, the Award of

Arbitrator Travis imposed additional requirements on Plaintiff not provided for in the CBA or

required by arbitral authority.

        74.     The Award of Arbitrator Travis should be vacated.

                             COUNT IV
           THE OPINION AND AWARD OF THE ARBITRATOR IS
  BASED ON                  PERSONAL SENSE OF INDUSTRIAL JUSTICE
 RATHER THAN THE TERMS OF THE COLLECTIVE BARGAINING AGREEMENT

        75.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 1 -

74 as if fully written herein.

        76.     The Arbitrator held in the Award that subcontracting of maintenance and

housekeeping bargaining unit work

              holding, the Arbitrator substituted his personal opinion for the language of the CBA,

and ignored the language of the CBA


                                                 14
     Case 3:19-cv-00595-DJH Document 1 Filed 08/22/19 Page 15 of 16 PageID #: 15




whether and to what extent the C                                          ed in its business shall be

                                                         The Award of Arbitrator Travis was based

on the Arbitr       personal sense of industrial justice rather than the terms of the CBA.

         77.    The Arbitrator held in the Award that subcontracting of maintenance and

housekeeping bargaining unit work

ac

In so holding, the Arbitrator substituted his personal opinion for the language of the CBA, and

                                         [t]he failure by the Company to exercise its full rights of

management in one situation will not preclude the Company from exercising its rights in future

instances.

industrial justice rather than the terms of the CBA.

         78.    By holding that the right of Plaintiff to subcontract maintenance and housekeeping

                                                                                      , the Award of

Arbitrator Travis                                personal sense of industrial justice rather than the

terms of the CBA.

         79.    By holding that Plaintiff violated Article I of the CBA by subcontracting all

housekeeping and maintenance functions at Derby City Gaming, ordering Plaintiff to assign

housekeeping and maintenance work at Derby City Gaming to bargaining unit employees, and

ordering that unspecified, unidentifiable, and unknown bargaining unit employees not offered the

opportunity to perform work at Derby City Gaming receive lost wages and benefits, the Award of

Arbitrator Travis                                personal sense of industrial justice rather than the

terms of the CBA.



                                                 15
  Case 3:19-cv-00595-DJH Document 1 Filed 08/22/19 Page 16 of 16 PageID #: 16




       80.     The Award of Arbitrator Travis should be vacated.

       WHEREFORE, Plaintiff seeks judgment in its favor and moves for an Order from this

Court granting the following relief:

       (a)     vacating the July 24, 2019, Opinion and Award of Arbitrator Travis; and

       (b)     awarding any other relief this Court deems proper.



                                                    /s/ James U. Smith III
                                                    Smith & Smith Attorneys
                                                    400 North, First Trust Centre
                                                    200 South Fifth Street
                                                    Louisville, Kentucky 40202
                                                    (502) 587-0761
                                                    (502) 589-5345 - fax
                                                    jus@smithandsmithattorneys.com

                                                    Counsel for Plaintiff Churchill Downs, Inc.




                                               16
